UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A-1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):August 8, 2011 PSM Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 333-151807 90-0332127 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1112 N. Main Street, Roswell, NM 88201 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(575) 624-4170 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 9.01Financial Statements and Exhibits On August 8, 2011, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Fidelity Mortgage Company, a Colorado corporation (“Fidelity”), the closing of which was affective August 1, 2011.At closing, Fidelity was merged into United Community Mortgage Corporation (“UCMC”) a wholly-owned subsidiary of PrimeSource Mortgage, Inc.,which is our wholly-owned subsidiary. The shareholders of Fidelity received 1,785,714 shares of our common stock in exchange for all the outstanding shares of Fidelity. A report on Form 8-K disclosing the transaction was filed with the Commission on August 12, 2011. The following audited financial statements of Fidelity and pro-forma financial information required pursuant to this item for this transaction are included with this amended report. Pursuant to the terms of the merger agreement and prior to closing, Fidelity spun-off certain of its assets and liabilities into a newly formed entity unrelated to us. The effect of the merger on net incomeof Fidelityis reflected in the pro-forma adjustments set forth in the pro-forma statement of operations included with this report. Management believes that these changes will result in increased profitability of Fidelity’s operations as a result of this merger. (A) Financial statements of businesses acquired Fidelity Mortgage Company Independent Auditor's Report – June 15, 2011 Balance Sheet at September 30, 2010 and 2009 Statement of Operations and Retained Earnings for the years ended September 30, 2010 and 2009 Statements of Cash Flows for the years ended September 30, 2010 and 2009 Notes to Financial Statements Balance Sheet at June 30, 2011 (Unaudited) and September 30, 2010 Statement of Operations for the nine months ended June 30, 2011 and 2010 (Unaudited) Statement of Shareholders’ Equity for the nine months ended June 30, 2011 (Unaudited) Statements of Cash Flows for the nine months ended June 30, 2011 and 2010(Unaudited) Notes to Financial Statements (Unaudited) (B) Pro-forma financial information (page 16) Pro-forma financial information required by this item is included in this amended report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. PSM Holdings, Inc. Date:October 20, 2011 By: /s/ Ron Hanna Ron Hanna, President (A) Financial statements of businesses acquired Fidelity Mortgage Company Financial Statements For the Year Ended September 30, 2010 and 2009 1 2 3 Fidelity Mortgage Company Statements of Cash Flows for the Year Ended September 30, 2010 and 2009 Cash Flows Operating Activities Net income (loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Decrease an advance to employees - - Increase deferred income tax (Increase) decrease in accounts receivable and other Increase (decrease) in accounts payable ) Increase (decrease) in pension plan ) ) (Increase) decrease in income taxes ) Increase in accrued expenses Net cash (used) provided by operating activities ) Cash flows from investing activities Increase in notes receivable ) Sale of property - ) Investment Income Interest expense ) ) Loan proceeds - Acquisition of property for investment purpose - ) Acquisition of property and equipment - ) Net cash (used) by investing activities ) ) Cash flows from financing activities Loan proceeds - Dividends ) - Net cash provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning Cash and cash equivalents - ending $ $ Supplemental cash flow disclosures Cash paid for: Interest Income taxes - Items not effecting cash flows:Purchase of treasury stock on a note for $1,000,000. 4 5 6 7 FIDELITY MORTGAGE COMPANY BALANCE SHEET June 30 September 30, (UNAUDITED) ASSETS Current Assets: Cash and cash equivalents $ $ Loan fees receivable Income tax refund Notes receivable Total Current Assets Property and Equipment: Furniture, fixtures and equipment Building improvements Less - accumulated depreciation ) ) Property and Equipment - Net Other Assets Investment property Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable - pension plan $
